DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered; Claims 1-14 are pending, Claim 1 is amended.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a lower surface of the plate” in line 23 of the claim should read “the lower surface of the plate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 6625905), hereinafter referred to as Kita, in view of Luedecke et al. (US 2016/0353936).
Regarding Claim 1, Kita teaches a sole structure for a shoe comprising: a midsole (3) which is made of a soft-elastic material (col. 4 ll. 31-35, “each of the midsoles 3-5 is generally formed of a soft elastic material having good cushioning properties. Specifically, thermoplastic synthetic resin foam such 
Kita does not teach explicitly an outsole which is made of an elastic material having a higher hardness than that of the midsole.
Attention is drawn to Luedecke, which teaches analogous article of footwear. Luedecke et al. teaches a sole structure (110) for a shoe which includes a midsole (130) which is made of a soft-elastic material (paragraph [0063], "the upper midsole member 130 is constructed of a suitable lightweight compressible material... for example, the upper midsole member 130 can be constructed of a compressible (e.g., foam) material having a Shore A durometer from about 36-47") and an upper surface of which serves as a foot sole support surface that supports a sole of a foot of a shoe wearer (Fig. 1 shows that the midsole is directly below the upper, and would therefore provide a surface to support the sole of the foot of the wearer) and an outsole (170) which is made of an elastic material having a higher hardness than that of the midsole (paragraph [0054] discloses " the outsole structure 170 can be formed of a suitable compressible material (e.g., rubber) having a Shore A durometer of approximately 60-80," wherein the range of hardness for the outsole is higher than the range disclosed above for the midsole (130)) and a lower surface of which serves as a grounding surface (paragraph [0055], "the outsole structure 170 includes a base structure 1010 and a plurality of ground engaging/traction elements or lugs 1020"), the sole structure comprising: a thin plate (150) made of an elastic material (paragraph [0061], "the midsole plate 150 also has a sufficient flexibility") and stacked on a lower side of the midsole over the outsole (Fig. 1 shows the plate (150) stacked between the midsole (130) and the outsole (170); and a shock-absorbing body (160) made of a soft-elastic material (paragraph [0053], "the lower midsole member 160 can be formed of a compressible material having a Shore A durometer of about 40-65 (e.g., about 40-50), such as an ethylene vinyl acetate (EVA) foam") and stacked on an upper side of the outsole so as to abut on a lower surface of the plate at least in a hindfoot area of the shoe (Fig. 1 shows the shock-absorbing body (160) stacked beneath the plate (150) and above the outsole (170)), wherein the plate extends from a position corresponding to calcaneus of the foot of the shoe wearer in a longitudinal direction (Fig. 9B shows the plate (150) extending from a heel of a foot), is interposed between the midsole and the shock-absorbing body in the hindfoot area of the shoe (Fig. 1 shows that the plate (150) is interposed between the shock absorbing body (160) and midsole (130) in the hindfoot region), and is formed such that at least a portion of the plate serves as an exposed portion in which a lower surface of the plate is exposed in a position above the grounding surface in a midfoot area of the shoe (Fig. 3 shows the exposed area of the plate (823) above the grounding surface of the outsole (1020) in the midfoot region).
Attention is drawn to Kita ‘317 which teaches an analogous article of footwear. Kita ‘317 teaches a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kita to include the teachings of Luedecke et al. so as to include an outsole which is made of an elastic material having a higher hardness than that of the midsole to provide sufficient cushioning comfort and flexibility (paragraph [0053], "outsole structure 170 can have suitable thicknesses and be constructed of suitably compressible materials so as to provide sufficient cushioning comfort and flexibility based upon a particular purpose")
Examiner notes that if there is any doubt that the plate (6) extends to the first interphalangeal joint (as shown in Fig. 1 of Kita), that it would have been obvious to one of ordinary skill in the art that the plate will fit differently sized feet in different manners and an intended relative position of the plate to the wearer's foot anatomy is functional and not patentably significant.
Regarding Claim 2, modified Kita teaches all of the limitations of Claim 1, as discussed in the rejection above. Kita further teaches wherein in the plate, at least one protruding portion (6a) that protrudes or is raised upwardly from an upper surface or downwardly from the lower surface is formed at least in the midfoot area of the shoe (Fig. 5 is a cross section from the midsole of the sole showing protruding portion (6a) extending upwards from the upper surface of the plate (6)).
Regarding Claim 3, modified Kita teaches all of the limitations of Claim 2, as discussed in the rejection above. Kita further teaches wherein the at least one protruding portion (6a) is formed in the exposed portion of the plate (Fig. 5 shows the plate (6) being exposed as it is the lowest layer of the sole, and further shows the protruding portion (6a)).
Regarding Claim 4, modified Kita teaches all of the limitations of Claim 2, as discussed in the rejection above. Kita further teaches wherein the protruding portion (6a) is a linear protruding portion that extends in a longitudinal direction (col. 5 ll. 19-21 discloses “in fig. 3 sheet portions of the first corrugated sheet 6 other than the flanges 6a are shown in a dotted line,” wherein the flanges (6a) as shown by the solid lines of the plate (6) can be seen extending longitudinally in Fig. 3).
Regarding Claim 5, modified Kita teaches all of the limitations of Claim 1, as discussed in the rejection above. Kita further teaches wherein the shock-absorbing body (4) is formed so as to extend from the hindfoot area to the midfoot area of the shoe (fig. 3 and annotated fig. 2 show the shock absorbing body (4) extending from the hindfoot region to the midfoot region), and an opening (40) that passes through in a vertical direction is formed in the shock-absorbing body (4) (col. 5 ll. 9-10, “a vertically extending hole 40 is formed at a central portion of lower midsole 4) and the exposed portion of the plate is formed by the opening (Fig. 6 shows the plate (6) exposed through the opening (40) formed in the shock absorbing body (4)).
Regarding Claim 6, modified Kita teaches all of the limitations of Claim 1, as discussed in the rejection above. Kita further teaches wherein the shock-absorbing body (4) is provided only in the hindfoot area (annotated fig. 2 shows the shock absorbing body (4) located only in the hindfoot area).
Regarding Claim 7, modified Kita teaches all of the limitations of Claim 6, as discussed in the rejection above. Kita further teaches wherein an opening (40) that passes through in the vertical direction is formed in a central portion of the shock-absorbing body (4) in a foot width direction (col. 5 ll. 9-10, “a vertically extending hole 40 is formed at a central portion of lower midsole 4).
Regarding Claim 8, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 1 (Fig. 1). 
Regarding Claim 9, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 2 (Fig. 1). 
Regarding Claim 10, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 3 (Fig. 1). 
Regarding Claim 11, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 4 (Fig. 1).
 Regarding Claim 12, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 5 (Fig. 1). 
Regarding Claim 13, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 6 (Fig. 1).
 Regarding Claim 14, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 7 (Fig. 1).
Kita Annotated Fig. 2:

    PNG
    media_image1.png
    651
    442
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations.
Regarding Applicant’s remarks on the 35 USC 101 rejection of Claim 1, Applicant submits that the amendments to Claim 1 render the 35 USC 101 rejections moot. Examiner agrees and has withdrawn the 35 USC 101 rejection of Claim 1.
Regarding Applicant’s remarks on the 35 USC 103 rejection of Claim 1, Applicant submits that Kita does not disclose or suggest at least a “plate… provided directly on the outsole.” Examiner disagrees and submits that “directly on” is reasonably interpreted to include “directly on top of,” therefore Kita (as cited above) meets the instant limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US 2017/0035143) teaches a sole structure comprising a plate directly on top of and contacting the outsole at a front portion of the plate. Stein (US 2017/0224049) teaches a sole structure comprising a plate provided directly on and contacting the outsole at a front portion of the plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732